Peters, J. (concurring in part and dissenting in part).
I respectfully dissent from that portion of the majority decision which finds that the activity engaged in by plaintiff at the time of his injury was not the kind of elevation-related risk intended to be covered by Labor Law § 240 (1). I believe that the harm here followed directly from the application of the force of gravity to an object or person and that the forklift was being used as a hoist or pulley at the time of the accident.
The record reflects that plaintiff, standing atop the forklift truck, began pushing on the cable to release it to lower the partially elevated shed. When the taut cable released, it caused plaintiff’s right foot to move forward and become caught in the mast mechanism. At that point, a portion of the mast abruptly descended to the end of its channel, fell six to nine feet, and landed on plaintiff’s foot.
It is well established that Labor Law § 240 (1) must be construed liberally and that upon the breach thereof, absolute liability shall be imposed if the breach proximately caused the injury (see, Gordon v Eastern Ry. Supply, 82 NY2d 555, 559; Rocovich v Consolidated Edison Co., 78 NY2d 509, 513; Quigley v Thatcher, 207 NY 66, 68; see also, Nichols v Deer Run Investors, 204 AD2d 929).
*623Supreme Court, following our decision in Bilderback v Agway Petroleum Corp. (185 AD2d 372, lv dismissed 80 NY2d 971), properly found that defendant Norton Company failed to meet its obligation under the statute to furnish or erect a hoist or pulley so as to give proper protection to plaintiff and that such failure was the proximate cause of plaintiff’s injuries (see, Fitzgibbons v Olympia & York Battery Park Co., 182 AD2d 1069, 1070).
Ordered that the amended order is modified, on the law, without costs, by reversing so much thereof as granted plaintiff’s motion and denied defendant’s cross motion for summary judgment regarding the causes of action for common-law negligence and Labor Law §§ 200 and 240 (1); motion denied, cross motion granted and summary judgment dismissing said causes of action awarded to defendant; and, as so modified, affirmed.